Citation Nr: 0020301	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-02 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a herniated 
nucleus pulposus at L5-S1 with lumbosacral strain, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for a Total Rating for 
Individual Unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
January 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim seeking 
entitlement to an increased rating for a herniated nucleus 
pulposus at L5-S1 with lumbosacral strain from 40 percent 
disabling and from a June 1998 rating decision which denied 
the veteran's claim seeking entitlement to a TDIU.

In a July 1998 correspondence, the veteran's representative 
indicated that the veteran wished to be scheduled for a 
hearing before a hearing officer in addition to his Travel 
Board hearing.  The RO accordingly scheduled the veteran for 
a hearing before a hearing officer on November 5, 1998.  
However, in a September 1998 statement, the veteran's 
representative indicated that the veteran no longer wished to 
be scheduled for such a hearing.  

The veteran's claim was initially before the Board in January 
1999, at which time it was remanded.  









FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's herniated nucleus pulposus at L5-S1 with 
lumbosacral strain is not pronounced; although the veteran 
has pain, demonstrable muscle spasm, and absent ankle jerk, 
the veteran does not have persistent symptoms compatible with 
sciatic neuropathy with characteristic pain.  

3.  Even considering pain on motion (even during flare-ups), 
weakened movement, excess fatigability, and incoordination, 
the veteran's disability is not comparable to pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with neurological findings 
appropriate to the site of the diseased disc. 


CONCLUSION OF LAW

Under the schedular criteria, the veteran's herniated nucleus 
pulposus at L5-S1 with lumbosacral strain is not more than 40 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Copies of VA Medical Center treatment records were submitted 
from 1990 to 1996.  The veteran complained of low back pain 
in October 1995.  He was seen for low back pain in November 
1995.  Neurological examination was grossly intact.  The 
veteran had good range of motion of the spine, but discomfort 
with anterior flexion of the waist.  The veteran was seen for 
low back pain in March 1996.  It was noted that the pain 
radiated into the groin and the left leg.  Assessment was low 
back pain with large herniated central disc.  The veteran was 
diagnosed with degenerative joint disease of the lumbar spine 
in April 1996.  

In a May 1996 statement, the veteran asserted that he had 
disc syndrome with persistent symptoms with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, and other neurological findings from the lumbar spine 
disc at L3-4, L4-5, and L5-S1.  

In the veteran's July 1996 Notice of Disagreement, he 
asserted that he had muscle spasm, arthritis, wear and tear 
on his muscle and spinal and nerve.  He stated that his left 
leg went out at times.  He stated that he had spasms in his 
spine through the pubic one into the left testes and sacral 
nerves.  

A VA x-ray report from July 1996 indicated that the lumbar 
spine showed no abnormality.  

The veteran underwent a VA examination in July 1996.  He 
described central lower back pain radiating into both 
buttocks and around to the left side into the left groin.  He 
stated that he last worked in 1982, when he went through 
tractor trailer school.  He stated that the pain was still 
prominent, limiting his ability to function.  He used a 
crutch in his right hand because his left leg went dead 
occasionally.  Examination of the back revealed mild 
tenderness along the L4/5-S1 region in the midline with no 
significant paraspinal muscle spasm.  He refused to put his 
full weight on the left side.  Deep tendon reflexes were 2+ 
at the knees and ankles, and these were symmetrical.  Range 
of motion showed that the veteran could only forward flex 5 
degrees.  The examiner noted that the veteran would not reach 
down to touch his knees.  He had 0 degrees of extension, 10 
degrees of lateral bending in either direction, and 5 degrees 
of rotation.  It was difficult to test cooperativity.  He had 
a negative straight leg raise bilaterally.  He had globally 
decreased sensation in the left leg in a nondermatomal 
distribution.  It was noted that the previous computerized 
tomography showed possible L5-S1 herniated nucleus pulposus 
or soft tissue mass.  The examiner stated that it was 
difficult to tell whether this was more closely affiliated 
with the L4/5 or L5/S1 disk.  Diagnoses were mechanical back 
pain; subjective weakness and sensory changes in the left 
lower extremity without objective findings on examination; 
soft tissue mass noted in the lumbar spinal canal 
representing herniated nucleus pulposus vs. tumor.  The 
examiner commented that this could have been a lipoma as 
well.  

The veteran was seen at the VA Medical Center in September 
1996.  He stated that his back was much worse.  Diagnosis was 
degenerative joint disease of the lumbar spine.  

An MRI was taken of the veteran's back at a VA Medical Center 
in December 1996.  The examiner's impression was findings 
suggestive of a small focus central herniated nucleus 
pulposus at L4/L5.  

Copies of VA Medical Center treatment records were submitted 
from May 1997 to January 1998.  In May 1997, the veteran was 
seen for low back pain.  Assessment was stable medical 
problems.  In December 1997, the veteran was seen for low 
back pain.  The veteran could only do 60 degrees of flexion 
at the waist limited due to pain.  Assessment was stable 
medical problems.  In January 1998, the veteran complained of 
worsening of musculoskeletal problems since stopping 
Ibuprofen.  

A letter was submitted from Dr. J. K. dated December 1997.  
Examination showed 5 degrees of flexion, 5 degrees of 
extension, and 10 degrees of right and left lateral bending.  
There was no abnormality in gait.  Sensory exam showed a 
decrease in sensation throughout his entire right upper 
extremity, decrease in sensation along the lateral aspect of 
his right calf and medial aspect of the left calf.  All 
reflexes were present and symmetric.  The examiner was unable 
to demonstrate any motor deficit that could not be explained 
by complaints of pain.  No detectable muscle weakness or 
spasms were noted.  There was no joint instability, swelling, 
deformity, or flexion contractures.  Under impression, the 
examiner wrote that objective findings included a positive CT 
scan in the lumbar spine with subjective complaints of left 
leg symptoms.  The examiner commented that the veteran's 
subjective complaints were much more dramatic than one could 
explain from the objective findings.  

An x-ray was taken of the veteran's hip at a VA Medical 
Center in January 1998.  The examiner's impression was cystic 
and sclerotic lesion in the left femoral head of questionable 
etiology.  

In the veteran's April 1998 claim for TDIU, he asserted that 
the last time he worked was 1984 when he carried auto parts 
to a warehouse.  

Dr. A. D., a chiropractor, submitted a letter dated May 1998.  
Lumbar range of motion was limited with pain.  Pain 
tenderness, and muscle spasms were present at L4-5.  X-rays 
showed early degenerative joint disease.  It was noted that 
the veteran was treated for full spinal manipulative therapy, 
intersegmental traction, ice and heat, and electrical 
stimulation.  Diagnosis was osteoporosis, including 
degenerative joint disease.  

The veteran underwent a VA examination in May 1998.  The 
veteran had numerous complaints of pain mostly in his left 
leg, sometimes in his right leg, in his low back, in his 
upper back, and in his shoulders and arms.  The examiner 
commented that the veteran had a magnetic resonance image 
that demonstrated minor degenerative changes in the 
lumbosacral spine but no spinal stenosis and no disc 
herniation.  Examination of the motor system showed a normal 
muscle mass and tone.  The examiner commented that strength 
testing particularly in the lower extremities was limited by 
the veteran's poor concentration.  The examiner commented 
that the veteran would not allow testing of any muscle groups 
in the left leg because he felt that this increased his back 
pain.  The examiner commented that in the right leg the 
veteran would not exert full effort on testing but did move 
the muscles through the full range of motion.  The veteran's 
station was normal and his gait was characterized by a kind 
of swagger without evidence of neuropathy or myelopathy.  The 
veteran refused to walk on heels or toes.  The veteran's 
tendon reflexes were symmetrical with the exception that his 
right ankle jerk was absent.  The examiner commented that pin 
prick testing was unreliable based on the veteran's responses 
to sharp and dull point pricks.  The examiner commented that 
the veteran was able to perceive vibration although he said 
that it was slight.  There was no Romberg sign so the 
examiner commented that the veteran's proprioception must be 
intact.  

The examiner's impression was that there was no evidence of a 
sciatic neuropathy.  The examiner commented that the loss of 
the right ankle jerk could reflect an S1 neuropathy but 
indicated that appropriate testing would not be allowed to 
further confirm that.  The examiner commented that there was 
no evidence of a myelopathy.  

The veteran underwent a VA electromyograph study in June 
1998.  The examiner's assessment was normal right and left 
lower extremities.  

The veteran submitted a list of prescriptions he was taking 
from August 1998. 

Copies of VA Medical Center treatment records were submitted 
from August 1998 to March 1999.  In August 1998, the veteran 
was seen for low back pain.  Assessment was muscle spasms.  
In February 1999, examination showed absent left ankle jerk 
and equivocal right ankle jerk.  Assessment was low back 
pain.  The veteran was to continue using Ibuprofen and 
Flexeril.  

By decision dated September 1998, the Social Security 
Administration (SSA) determined that the veteran's disability 
had ceased, and that he was no longer entitled to disability 
benefits.  All of the medical records on the exhibit list 
were of record in the VA claims file.  It was noted that the 
veteran had testified that he was unable to work because of a 
back injury.  He testified that he was in constant pain, and 
that the pain radiated down his back to his rectum, and that 
his left leg went numb.  He stated that he had to lean on 
something when standing, and could stand for only about 30 
minutes.  He further testified that he could sit for an hour 
or more at one time before his pain became worse.  He stated 
that he did physical therapy at home every day, including 
walking 3 blocks per day one way.  He stated that when he 
walked the 3 blocks, his left leg went numb.  

Dr. A. D., a chiropractor, submitted a letter dated October 
1998.  He stated that the veteran had been under his care 
since December 1997, and would benefit from chiropractic 
care.  

In an October 1998 statement, the veteran's representative 
asserted that the May 1998 examination was a cursory attempt 
to explain a symptom complex not inconsistent with lower 
spine nerve impairment.  The representative asserted that the 
examiner should have consulted diagnostic test reports to 
resolve whether there was a factual basis for the veteran's 
complaints of lower extremity pain, absent right ankle jerk, 
and severe back pain.  He stated that the veteran used a 
Canadian Crutch to help him ambulate and prevent him from 
falling.  He stated that the veteran experienced significant 
pain during activities involving prolonged standing, sitting, 
or light manual labor.  He stated that the veteran was 
prescribed pain medication and anti-inflammatory drugs.  He 
stated that the veteran needed the crutch because his lower 
back was very painful, and his legs gave out on him.  The 
representative noted that the Social Security Administration 
determined that the veteran was not disabled, but that their 
decision did not have anything to do with the veteran's 
service-connected disability.  

The veteran was afforded a hearing before a traveling member 
of the Board dated October 1998, a transcript of which has 
been associated with the claims folder.  The veteran stated 
that 2 years ago, the pain in his back was an "8" on a 
scale of 1 to 10, but that now it was a "10".  He stated 
that the pain affected his testicles and bladder and rectum.  
He stated that his left leg went out at times, and that it 
was numb all the time.  He stated that his right leg was 
partially numb and achy.  He testified that he had a Canadian 
Crutch, a heating pad and a TENS unit.  He stated that he 
used the TENS unit on a daily basis.  He testified that 
surgery was not an option.  He testified that the last time 
he worked was win 1985, when he worked as a parts delivery 
truckdriver.  He testified that he started receiving Social 
Security benefits because of his back in November 1986, and 
was receiving them until a month prior.  

He testified that he had never had a job that did not require 
that he lift and stand for extended periods of time.  He did 
not think that there was any chance that his back was going 
to improve so that he could work.  He stated that he had 
always pain, but that sometimes it expanded.  He testified 
that he was taking Motrin, Ibuprofen, and another medication 
for spinal injury.  

In a vocational rehabilitation form dated October 1998, it 
was noted that the veteran expressed chronic pain with 
significant reduction in range of motion as well as further 
concern about further injury during physical activity.  It 
was noted that the veteran had been assigned a bench work 
task but had significant discomfort and swelling in both 
wrist areas due to a diagnosis of carpal tunnel syndrome.  
The counselor noted that the veteran was wearing wrist 
splints.  The counselor opined that gainful job placement 
prospects were very guarded.  

A bill from Carolina Orthopedic Surgery was submitted dated 
March 1999 showing that the veteran had been seen from March 
1993 to October 1996.  

On a vocational rehabilitation form dated February 1999, it 
was noted that the veteran had approached South Carolina 
Vocational Rehabilitation for services as a direct referral 
from the disability determination division since his case was 
closed September 15, 1998.  It was noted that through the 
gathering of pre-existing medical documentation and their own 
vocational evaluation, that prognosis for gainful employment 
would be guarded.  

In a statement dated March 1999, the veteran asserted that he 
had been diagnosed with cervical vertebrae spinal nerve 
deterioration.  He stated that he went through a program with 
the South Carolina Vocational Rehabilitation program and had 
been diagnosed with swelling in both wrist areas and having 
to wear wrist splints.  

In a statement dated March 1999, Dr. A. K., a chiropractor, 
stated that the veteran was unable to lift heavy objects over 
10 pounds, and was unable to do repetitive motion work such 
as bending, stooping, reaching, or pulling.  Diagnosis was 
osteoarthrosis, including degenerative joint disease.  He 
recommended that the veteran continue with chiropractic care.  

Dr. R. B., a chiropractor with the Dong Chiropractic Center 
submitted a letter dated March 1999.  She stated that the 
veteran first began treatment on December 1997, and was last 
treated on December 1998, and wished to continue his 
treatment.  

Dr. A. D., a chiropractor, submitted a letter dated August 
1999.  He noted that x-rays showed early degenerative joint 
disease at L4 and L5.  He wrote that the veteran would 
benefit from treatment 3 times per week for 3 weeks.  

The veteran was seen by Dr. B. L. in September 1999 for his 
back.  He noted that the veteran had pain, but that there was 
no objective evidence of impaired function.  

The veteran underwent a VA occupational therapy consultation 
in September 1999.  The veteran stated that he had not been 
working since 1985, when he worked as a delivery truck 
driver.  It was determined that the veteran had the ability 
to pull with a force of 5 pounds, sit for 75 minutes 
continuously, be on his feet continuously for 45 minutes, and 
to lift weights of a certain amount.  The veteran stated that 
he was unable to bend or stoop.  He stated that he could only 
squat or crouch if he held on to something.  

The veteran underwent a VA examination in December 1999.  The 
examiner stated that he had reviewed the claims file.  It was 
noted that the veteran had surgery on his back in 1985, and 
had had worsening of his pain since then.  It was noted that 
the veteran had been unable to work since 1985, and that he 
previously had been a truck driver.  He stated that he was a 
minimal ambulator now and that he had been this way for 5 to 
6 years, but that he was able to walk approximately 3 blocks 
with a cane.  It was noted that a MRI in the past showed a 
small central herniated nucleus pulposus at L4-L5.  It was 
noted that the veteran currently took Motrin and muscle 
relaxers for his pain.  

Range of motion was flexion of 20 degrees, extension 5 
degrees, and lateral bending to 15 degrees bilaterally.  The 
examiner stated that these degrees were significantly 
decreased from the average, average flexion being 90 degrees; 
extension being 30 to 40 degrees; and lateral bending being 
45 degrees.  The examiner stated that he could not determine 
if the veteran had ankylosis of the lumbar spine, but that he 
was sending the veteran for x-rays to evaluate this.  The 
examiner stated that the veteran had some complaints of pain 
and paresthesias in the left lower extremity, but that this 
did not correlate with a specific nerve distribution.  The 
examiner stated that the paresthesias were stocking-glove in 
nature and that the pain radiated throughout the foot.  The 
examiner stated that the veteran had 5/5 flexor hallucis 
longus and extensor hallucis longus of the left toe, in 
addition to 5/5 plantar flexion and dorsiflexion of the foot, 
and that this was not consistent with an L5 or an S1 motor 
deficit.  The examiner stated that the veteran did not have 
consistent findings that indicated a radicular cause for his 
ongoing pain.  

The examiner stated that the veteran did have demonstrable 
muscle spasm, worse in the left paraspinal musculature than 
the right.  The veteran had absent ankle jerk bilaterally, 
but the examiner stated that this did not mean that he had 
radiculopathy.  The veteran did not have any other neurologic 
findings of this disk.  The examiner stated that the veteran 
did have some pain in his back with seated straight leg raise 
and supine straight leg raise, but that this was not 
consistent with radiculopathy.  The veteran stated that he 
had pain 24 hours a day; however, the examiner could not 
state whether this was secondary to the herniated disk at L5-
S1.  The examiner stated that the veteran had a pain syndrome 
of his lower back, but could not say if this was from disk 
disease, muscle strain, ligamentous strain, or another nerve 
disorder.  The examiner could only say that the veteran had 
chronic low back pain with demonstrable loss of range of 
motion and function.  

The examiner stated that the veteran did exhibit weakened 
movement, excess fatigability, incoordination, and pain from 
the low back pain.  The examiner could not state with 
certainty that this pain was from an intervertebral disc 
syndrome.  The examiner noted that the veteran was a limited 
ambulator, but did not describe flare-ups.  It was noted that 
the veteran described persistent pain 24 hours a day.  The 
examiner stated that the veteran's pain was of an unknown 
etiology and he could not say that it was necessarily from an 
intervertebral disk syndrome.  In answering the question of 
whether the veteran was able to obtain and maintain gainful 
employment, the examiner stated that the veteran would be 
unable to obtain and maintain gainful employment as a truck 
driver.  The examiner stated that he could not answer with 
certainty whether the veteran's inability to work as a truck 
driver was because of the herniated nucleus pulposus at L5-S1 
with lumbosacral strain, because he could not say with 
certainty that the pain was related to the veteran's 
herniated disk.  

The veteran underwent a VA x-ray in December 1999.  The 
report provided an impression of early degenerative arthritic 
changes; slightly narrowed disc space L5-S1.  

The veteran was seen by a VA nurse practitioner in December 
1999.  The veteran complained of swelling in the left lower 
quadrant of the abdomen.  He stated that the pain was related 
to his original back injury.  On examination, the veteran was 
tender to palpation over the lumbar area.  He was wearing a 
TENS unit.  Assessment was status/post previous back injury 
and chronic back pain, right inguinal hernia.  He was 
instructed to continue using Motrin.

In July 2000, the veteran submittted medical reports directly 
to the Board and waived RO review of the medical reports.  
The medical evidence submitted in July 2000 consisted of a 
report of a CT scan of the cerviceal spine performed at a VA 
Medical facility in June 2000.  It was noted on the report 
that the veteran also had degenerative joint disease of the 
lumbosacral spine.  


Analysis

The Board finds the veteran's claim for increased 
compensation is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  

Based on these decisions, in a December 1997 opinion, the 
General Counsel of the VA concluded that Diagnostic Code 5293 
for intervertebral disc syndrome involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  The General 
Counsel therefore concluded that pursuant to Johnson v. 
Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under this 
Diagnostic Code if the veteran has received less than the 
maximum evaluation under that Code. VAOPGCPREC 36-97, 
(December 12, 1997).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Service connection is currently in effect for intervertebral 
disc syndrome under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5293.  The veteran's low back disability is 
rated as 40 percent disabling.  

A maximum rating of 40 percent is warranted under Diagnostic 
Code 5295 for severe lumbosacral strain, and under Diagnostic 
Code 5292 for severe limitation of motion of the lumbar 
spine.  Ratings in excess of 40 percent are not provided 
under those Codes.

Ankylosis of the lumbar segment of the spine at a favorable 
angle warrants a 40 percent rating.  A 50 percent rating 
requires fixation at an unfavorable angle. 38 C.F.R. Part 4, 
Diagnostic Code 5289.  The evidence does not show that the 
veteran has unfavorable ankylosis of the lumbar spine to 
warrant a 50 percent rating under Diagnostic Code 5289.  

Intervertebral disc syndrome with recurring attacks and 
intermittent relief is assigned a 40 percent disability 
rating where severe.  Intervertebral disc syndrome where 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief is assigned a 60 percent disability 
rating. 38 C.F.R. § 4.71a, Diagnostic Code 5293.

It is clear that the veteran has demonstrable muscle spasm.  
At the veteran's December 1999 VA examination, the examiner 
commented that the veteran had demonstrable muscle spasm.  It 
is also clear that the veteran has absent ankle jerk.  At the 
veteran's December 1999 VA examination, he had absent ankle 
jerk bilaterally.  However, in order to warrant a 60 percent 
rating under Diagnostic Code 5293, the evidence must show 
that the veteran has pronounced intervertebral disc syndrome.  
As will be explained below, the evidence does not show that 
the veteran's intervertebral disc syndrome is pronounced.  

The evidence does not show that the veteran has persistent 
symptoms compatible with sciatic neuropathy.  At the 
veteran's December 1999 VA examination, the examiner 
commented that while the veteran had some complaints of pain 
and paresthesias in the left lower extremity, this did not 
correlate with a specific nerve distribution.  The examiner 
described the paresthesias as stocking-glove in nature, and 
indicated that the pain radiated throughout the foot.  The 
examiner also described findings showing that the veteran had 
5/5 strength in the flexor hallucis longus and extensor 
hallucis longus of the left toe, in addition to 5/5 strength 
in plantar flexion and dorsiflexion of the foot, and that 
this was not consistent with an L5 or an S1 motor deficit.  
The examiner concluded that the veteran did not have 
consistent findings to indicate a radicular cause for his 
ongoing pain.  

It is also noted that at a May 1998 VA examination, the 
examiner commented that there was no evidence of sciatic 
neuropathy.  While an MRI in December 1996 indicated findings 
suggestive of a small focus central herniated nucleus 
pulposus at L4/L5, a VA electromyograph study from June 1998 
noted normal right and left lower extremities.  While Dr. J. 
K. noted decreased sensation in both calves in December 1997, 
he also noted that all reflexes were present and symmetric, 
and that the veteran's complaints were much more dramatic 
than one could explain from the objective findings.  It is 
also noted that at the veteran's July 1996 VA examination, 
the examiner noted subjective weakness and sensory changes in 
the left lower extremity without objective findings on 
examination.

Accordingly, while the competent evidence of record shows 
muscle spasm and absent ankle jerk, the evidence does not 
show that the veteran has persistent symptoms compatible with 
sciatic neuropathy.  Therefore, the veteran's intervertebral 
disc syndrome is more appropriately described as severe 
rather than pronounced.  

The veteran's disability picture must also be examined with 
consideration of the Office of General Counsel opinion 
VAOPGCPREC 36-97, (December 12, 1997).  However, even with 
pain on motion (even during flare-ups), weakened movement, 
excess fatigability, and incoordination considered, the 
evidence does not show that the veteran is entitled to an 
increased rating from 40 percent for his low back disability.  

It is clear that the veteran has consistently described pain 
from his low back.  The veteran has described using a crutch 
to help him walk, as well as using a TENS unit and pain 
medication.  The examiner at the veteran's December 1999 VA 
examination stated that the veteran had weakened movement, 
excess fatigability, incoordination, and low back pain.  
However, this pain has not been attributed to the veteran's 
intervertebral disc syndrome.  On the contrary, the examiner 
stated that the veteran's pain was of an unknown etiology, 
and that the veteran did not have consistent findings that 
indicated a radicular cause for his ongoing pain.  The 
examiner stated that the veteran had some pain with seated 
straight leg raise and supine straight leg raise, but that 
this was not consistent with radiculopathy.  Since the 
evidence does not show that the veteran's pain and nerve 
defects associated with injury to the sciatic nerve are what 
cause the veteran's limitation of motion, he is not entitled 
to an increased rating from 40 percent pursuant to VAOPGCPREC 
36-97, (December 12, 1997).

Accordingly, even with pain on motion (even during flare-
ups), weakened movement, excess fatigability, and 
incoordination considered, the veteran's disability is not 
the equivalent of persistent findings compatible with sciatic 
neuropathy, absent ankle jerk, or other neurological findings 
reflective of pronounced intervertebral disc syndrome, such 
that it would warrant a 60 percent rating for intervertebral 
disc syndrome.  

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Accordoingly, although 
the question of whether an unemployability rating on an 
individual basis is deferred pending further development 
outlined in the Remand portion of this decision, the current 
evidence demonstrates that an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is not warranted.  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization.  Regarding marked interference 
with employment, the veteran's disability manifests itself in 
ways that are contemplated in the rating schedule.  There are 
no unusual manifestations regarding the veteran's disability.  

Certainly, the veteran's disability has some consequences 
with regard to his empl;oyment, but the disability does not 
have unusual manifestations and does not affect employment in 
ways that are not already taken into account under the 
provisions of the rating schedule.  It is important to note 
that, under the provisions of  38 C.F.R. § 4.1, the 
percentage ratings contmplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.

It is noted that when the veteran's claim was before the 
Board in January 1999, it was remanded in order to obtain 
medical records considered by the Social Security 
Administration (SSA) as well as a copy of its decision 
regarding the veteran's claim for benefits.  The SSA 
submitted a copy of its September 1998 decision, but did not 
submit medical records considered in the decision.  However, 
an exhibit list was provided along with the decision, and all 
of the medical records on the exhibit list are already in the 
VA claims file.  Accordingly, it is determined that the 
veteran was not prejudiced by VA's review of the claim on the 
basis of the current record.  See Allday v. Brown, 7 Vet. 
App. 517, 530 (1995) (the duty to assist does not extend to 
seeking records that would make no difference in the outcome 
of this appeal).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA orthopedic examinations to determine the 
severity of the veteran's low back disability.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  


ORDER

A rating in excess of 40 percent for a herniated nucleus 
pulposus at L5-S1 with lumbosacral strain is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claim for a TDIU must be remanded.  In its 
November 1998 remand, the Board asked whether the veteran was 
unable to obtain and maintain gainful employment, and if so, 
whether the reason for such inability was because of his 
service-connected herniated nucleus pulposus at L5-S1 with 
lumbosacral strain.  The December 1999 VA examination report 
does not include a complete answer to this question.  The 
examiner stated only that the veteran would be unable to 
obtain and maintain gainful employment as a truck driver.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, under Stegall v. West, the veteran's claim for an 
increased rating for a herniated nucleus pulposus at L5-S1 
with lumbosacral strain must be remanded so that the examiner 
who examined the veteran in December 1999 can provide an 
addendum to his report.  After reviewing the claims folder, 
to include vocational rehabilitation reports, the examiner 
should state whether the veteran is able to obtain and 
maintain gainful employment.  

It is also noted that in a February 2000 statement, the 
veteran raised claims for upper neck and wrist disabilities 
as well as for a hernia, all as secondary to his service-
connected low back disability.  

These additional claims for service connection are 
inextricably intertwined with the veteran's claim for a TDIU.  
Holland v. Brown, 6 Vet.App. 443 (1994).  The RO should take 
appropriate steps to develop and adjudicate these claims.  If 
the claims are not resolved in the veteran's favor, the RO 
should assure that the veteran is afforded an opportunity to 
complete the procedural steps for an appeal, as outlined in 
38 U.S.C.A. § 7105 (West 1991).  After the RO adjudicates all 
of the aforementioned claims (both those in appellate status 
and those not in appellate status yet), the RO should 
readjudicate the veteran's claim of entitlement to a TDIU 
under 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's low back 
that have not already been associated 
with the claims folder. 

3.  The veteran's claim should be 
returned to the VA examiner who examined 
the veteran in December 1999 so he can 
prepare an addendum to his report.  The 
examiner should provide answers to the 
following medical questions: 
a.  Is the veteran unable to obtain 
or maintain gainful employment?
b.  If the answer to question (a) is 
yes, is it at least as likely as not 
that the reason for the veteran's 
inability to obtain and maintain 
gainful employment is his service-
connected herniated nucleus pulposus 
at L5-S1 with lumbosacral strain?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  The RO should take whatever steps the 
RO deems appropriate to develop and 
adjudicate the veteran's claims of 
entitlement to service connection for 
neck and wrist disabilities as well as a 
hernia, all as secondary to the veteran's 
service-connected low back disability.  
If the claims are not resolved in the 
veteran's favor, the RO should assure 
that the veteran is afforded an 
opportunity to complete the procedural 
steps to appeal the claim to the Board.  
As outlined in 38 U.S.C.A. § 7105, these 
steps include providing the veteran with 
an opportunity to file a notice of 
disagreement after he receives notice of 
the decision.  If he files a timely 
notice of disagreement, he must be given 
a statement of the case, and he must be 
afforded an opportunity to submit a 
substantive appeal in response to the 
statement of the case. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  The RO should readjudicate the 
appellant's claim of entitlement to a 
TDIU.  In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



